These are appeals *1042by the defendant-appellant, William H. Perrier, from judgments of the Supreme Court entered in the office of the Clerk of Chemung County on the 5th and 4th days of November, 1947, in favor of the plaintiffs and against the defendant, and from orders denying defendant’s motion to set aside the verdicts of the jury and for a new trial in the above-entitled actions. These actions arose from an accident in which two cars collided on State Route No. 14 in the county of Yates, nine miles north of Watkins Glen. The accident occurred about 1:00 pm. The plaintiffs were passengers in the car being operated by 0. Ernest Bangs, who hired the car from the defendant Standard Operating Service, Inc. The defendant’s car was being operated by Dr. Perrier in whose car were the passengers, Dr. .and Mrs. Allen. The plaintiffs contend that while they were proceeding in a northerly direction on the east side of the road that the Perrier car was proceeding in a southerly direction on his side of the road and collided with their car while on the east side of the highway. Dr. Perrier and his witnesses testified that while he was driving southerly on the west side of the highway, the Bangs car crossed diagonally from the east side to the west side of the highway and struck his car. It was a cold, windy day; the snow was swirling on the road and there were spots of ice on the highway. The conflicting evidence presented by the plaintiffs and the defendant was a clear question of fact for the jury. Judgments and orders appealed from are affirmed, with separate_bills of costs to respondents. Heffernan, Brewster and Russell, JJ., concur; Hill, P. J., and Poster, J., dissent and vote for reversal and a new trial. [See 274 App. Div. 831.]